IN THE SOVEIGNTY OF THE COURT OF JUSTICE
                                                                                  M3,^3Le~0=l
•»                    ••••*******


 THE TEXAS COURT OF APPEALS,CRIMINAL APPEALS
        1998-CR-3488             WR-43,586-09                      MAY 04,2015

     TO THE HONORABLE CLERK OF THE TEXAS COURT OF CRIMINAL APPEALS:ABEL ACOSTA
             Ipreviously forwarded a letter inquiry to you dated April 21,2015,
     regarding the Motion To Vacate Entry of VOID JUDGMENT properly presented
     To the 144th Judicial District Court Of Bexar County by Ihe Vehicle of
     BexaE      The Writ of Habeas            Coppus Article 11.07 form. As of this date,
     May 04,2015, you have not responded. I am exercises of DOE DILIGENCE,I am
     againinquiring about whether the The Court of Criminal Appeals will receive
     The Art. 11.07-Mbtion To Vacate And set Aside Entry of Void Judgment for
     Proper ruling and adjudication of the Matter in Accordance with Texas Law.
The Court denied the Notion For Leave To File Writ of Mandamus,the
                          •4hC
prerequisite for/t Mandamus, which sought to Compel The Trial Court To
 Forward the Motion to theCourt of Criminal Appeals,SEE WRIT#WR-43,586-09,
 The Trial Court was IN VIOLATIONS OF TIME restraints imposed by Art.11.07/
 and This Supreme Texas Criminal Court has acted Blatant disreqard for
                -»PU -f^lrtS a*>4 rz-fy$f«/q <f* t+flfa/d Texas* /_<**/
 Texas Law,Y6ur Prompt reply'"7within seven(7) DAYS OF RECEIVING this letter
 is Required. YourPrompt failure to respond by May 14,2015 will be regarded
 as your refusal by and for the Court To Compel the Trial Court To forward
 the Art.ll.07-Motion To Vacate Entry of Void Judgment To The Court of .
Criminal Appeals for Appropriate DISPOSITION.


                                                           YaMaEaSa
                                                                for

                                                   The Strawman:James Rebector



                                                   J^mes Rebector*896933,<fb-04B
            RECEIVED IN- •-                        Alfred D.Hughes Unit
       COURT OF CRIMING APPEALS                    Route     2,Box 4400

               MAY 07 2015                         Gatesville,Texas       76597

                                                   (254)865-6663,Unit Warden

               eiAG08ta,Cler